Order entered May 29, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01480-CV

                             PLANO AMI LP, ET AL., Appellants

                                                 V.

                                 ERWIN CRUZ, M.D., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-16274-E

                                             ORDER
       We GRANT appellants’ May 28, 2013 unopposed motion for an extension of time to file

their respective briefs. Appellants shall file their respective briefs on or before June 13, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE